DETAILED ACTION
Allowable Subject Matter
Claims 1-9 and 21-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, of the closest prior arts Klincewicz (US 20160099865 A1) discloses in paragraph 27 and 42 determining to initiate handover from a first network node equipment to a second network node equipment based on radio resource network management data, discloses in paragraph 33 that the radio resource network management data is indicative of network conditions between the first network node and the second network node, and discloses in paragraph 90 transmission of a message to a third network node equipment comprising an instruction to forward data directed towards the source network node equipment via the second network node equipment. However, Klincewicz does not disclose the hierarchal structure of the nodes as in the instant claim, nor the use of sequence numbers in transmission as in the instant claim. Vasseur (US 20140269402 A1) discloses in paragraph 30 and 42 the structure of nodes as in the instant claim. However, Vasseur also does not disclose the forwarding of data based on sequence numbers as in the instant claim. Shimoda (US 20200112879 A1) discloses in paragraphs 600-603 forwarding data from a buffer based on a comparison of sequence numbers of data that was already forwarded and data that was not. However, in Shimoda the sequence numbers are used such that the data that was already forwarded is not forwarded again, which teaches away from the instant claim instant claim wherein “a facilitated comparison, by the third network node equipment, of first sequence numbers associated with the first data and second sequence numbers associated with the second data” occurs but “wherein the message comprises an instruction to the third network node equipment to forward data directed to the source network node equipment via the second network node equipment wherein the data comprises first data representative of received data that was received by the first network node equipment and second data representative of missing data that was not received by the first node equipment”. 
Claim 21 is similar to claim 1 and is deemed to contain allowable subject matter for similar reasons.

Regarding claim 27, of the closest prior arts Klincewicz discloses in paragraph 27 and 42 determining to initiate handover from a first network node equipment to a second network node equipment based on radio resource network management data, discloses in paragraph 33 that the radio resource network management data is indicative of network conditions between the first network node and the second network node, and discloses in paragraph 90 transmission of a message to a third network node equipment comprising an instruction to forward data directed towards the source network node equipment via the second network node equipment. Klincewicz in Fig. 2C and the associated specification also discloses that the first network equipment may have a defined hop distance from the third network equipment greater than the defined hop distance from the second network equipment to the third network equipment. However, Klincewicz does not disclose the hierarchal structure of the nodes as in the instant claim, nor the use of sequence numbers in transmission as in the instant claim. Vasseur discloses in paragraph 30 and 42 the structure of nodes as in the instant claim. However, Vasseur also does not disclose the forwarding of data based on sequence numbers as in the instant claim. Shimoda discloses in paragraphs 600-603 forwarding data from a buffer based on a comparison of sequence numbers of data that was already forwarded and data that was not. However, in Shimoda the sequence numbers are used such that the data that was already forwarded is not forwarded again, which teaches away from the instant claim instant claim wherein “a facilitated comparison, by the third network node equipment, of first sequence numbers associated with the first data and second sequence numbers associated with the second data” occurs but “wherein the message comprises an instruction to the third network node equipment to forward data directed to the source network node equipment via the second network node equipment wherein the data comprises first data representative of received data that was received by the first network node equipment and second data representative of missing data that was not received by the first node equipment”. 
Claims 28-31 depend on claim 27 and are allowable based on their dependence to claims 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412